Catón, C. J. That a certificate of deposit, like these, is, in fact and in law, a promissory note for the payment of money, was expressly settled by this court in the case of the Bank of Peru v. Farnsworth, 18 Ill. R. 563; and we deem it unnecessary to examine the question further now. We are content with the reasons there assigned. The only remaining question is, whether the plaintiff below was guilty of negligence or unnecessary delay in presenting these certificates for payment. The Circuit Court found that he was not, and we do not feel authorized to disturb that finding. The notes were transferred in Danville, in this State, and payable in Cincinnati, Ohio. sThe first was presented to the maker, in Cincinnati, the fourth day after the transfer; payment refused, and protested, of which due notice was given to the indorser. Two days after the second certificate was transferred, the maker stopped payment and closed his doors, since which time, it is admitted on the record, that any proceeding against the maker, for the collection of the amount due, would have been unavailing. It was also regularly protested, and notice given. From this state of facts, we cannot say that the plaintiff was guilty of negligence in presenting the certificates for payment. There is no evidence showing the facilities of communication between Danville and the place of payment, or that they might, with due diligence, have been presented in less than four days, or, rather, three days, for but that time intervened, if we exclude one day, and include the other. Nor is it any objection that the certificate was not protested when it was first presented, on the promise that the money should be paid that day. It was on the same day again presented, and regularly protested for non-payment. The judgment must be affirmed. Judgment affirmed.